Developing civil dialogue under the Treaty of Lisbon (short presentation)
The next item is the report by Mrs Grabowska, on behalf of the Committee on Constitutional Affairs, on the perspectives for developing civil dialogue under the Treaty of Lisbon.
Mr President, Commissioner, we are changing the subject to discuss contact between the European Union's institutions and its citizens. These contacts are inadequate. There is a deep divide between the Union and its citizens, yet Jean Monnet pointed out that the Union was being created for the citizens rather than for countries and governments.
The Union is enlarging and acquiring more citizens, but its institutions have difficulty in establishing contact with the citizens. This became evident through the painful experience of the French and Dutch 'No' to the Treaty of Lisbon. It is true, nonetheless, that the Union's institutions are endeavouring to improve their contacts with the citizens. They are opening up to them, and are clearly recognising the role of civil society. There is an ever increasing range of Union communication policies in this area. The new term civil dialogue has even been coined to describe these policies. More is required, however. The European Parliament is therefore endeavouring to rise to this challenge, and attempting to create a suitable mechanism for the purpose and promote contacts of this nature between the European Union's institutions and its citizens. This would resolve the issue of lack of democracy and demonstrate that the citizens also play an important role in the decision-making process within the European Union.
Article 10 of the Treaty of Lisbon states that 'Every citizen shall have the right to participate in the democratic life of the Union. Decisions shall be taken as openly and as closely as possible to the citizen.' There is also an additional provision making it possible for one million citizens of the European Union to take a legislative initiative. Following entry into force of the Treaty of Lisbon, one million citizens will be able to approach the European Commission and invite it to submit a legislative proposal on a subject of importance to the citizens.
That is why I refer to civil dialogue in this report. The latter is a dialogue that is not defined in law. It is essential, however, and I would like it to be guided by the following principles, or rather to guide itself by them. Firstly, I have introduced the principle of civil society representation into this report. I would like civil society to be suitably represented at the level of the European Union, that is to say, I would like it to be represented by partners that reflect and represent the interests at issue correctly.
I would like civil dialogue to be a reciprocal, two-sided process. This means it should not just involve the European Union approaching citizens, and the latter responding. The Union should also inform citizens when their views have been taken into account and explain what the implications of those views have been. That is why we also need feedback from the Union to the citizens.
I would like civil dialogue to be based on the principles of clarity and transparency. We should be governed by clear rules when inviting representatives of society to engage in dialogue with us. We should systematically publish the list of organisations involved in consultation. It would be wise for the Union to appoint a contact person responsible for this area, namely dialogue.
It is not easy to establish rules governing this area. The European Commission already drafted principles for strengthening a culture of consultation and dialogue back in 2002, and I therefore hope it will be prepared to draft the appropriate principles. These would become common principles for all the institutions. I should like to add too that the Member States should also be required to promote civil dialogue. I have been unable to mention every part of this report. I would, however, like the content to be put to the test at the first available opportunity, namely during the 2009 European election campaign. I would like us to take advantage of that occasion and take a first step towards contact with European citizens, making them aware of the best the Union has to offer and learning from them what we should be fighting for in this House.
Member of the Commission. - Mr President, first of all the Commission would like to thank the rapporteur, Ms Grabowska, as well as the Committee on Constitutional Affairs for their excellent report.
We agree that civil society plays an important role in European integration. It is one of the key tools for communication between European institutions, EU society and EU citizens. It helps citizens to exercise their right to participate in the democratic life of the Union.
The Commission has a long and healthy tradition of interaction with civil society organisations. This cooperation between the Commission and civil society has grown, covering a wide variety of issues from policy dialogue to project management, both within the EU and in our partner countries.
The Treaty of Lisbon would put our existing practices on a more formal footing and provide a fresh impetus to further enhance them. It would also open the door to another option for civil society to operationalise its views through the Citizens' Initiative.
Involving interested parties in an active dialogue requires the provision of appropriate instruments for civil society to express its opinions and be heard. The EU institutions also need equally appropriate instruments to ensure that what we hear from civil society and citizens is properly picked up and put into the system. The Commission welcomes the fact that the current report supports many of the ideas the Commission is already putting into effect.
Through its mandate, the current Commission has taken a series of initiatives to involve civil society organisations and individual citizens in a public debate on EU issues. One of the more innovative examples of these efforts has been the citizens' consultations, experimenting with deliberative polling and face-to-face consultations.
To understand people's needs and expectations, over the past 35 years the Eurobarometer has been developed into a very valuable tool for monitoring public opinion in Europe. Neither the Commission nor Parliament can, however, single-handedly organise a Europe-wide public debate. This will only be possible if EU institutions and Member States work together. That is the purpose of the political declaration on 'Communicating Europe in Partnership' signed by Parliament, the Council and the Commission on 22 October 2008.
In this context, the Commission and Parliament are already coordinating efforts with the Member States via the management partnerships, which include regional and local campaigns on specific issues, linking up with action by local authorities and NGOs. Eleven new management partnerships in 2009 will make this approach even more effective.
The Commission shares the view that fruitful dialogue depends on the active participation of all sides: the EU institutions, the Member States and civil society. The Commission hopes that the Lisbon Treaty will come into force and stands ready to take the necessary action to put its provisions into practice and to continue developing civil dialogue.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written Statements (Rule 142)
If the European Union is to be truly democratic and close to its citizens, close cooperation is required at local, regional and national level between the Union's institutions and its Member States on the one hand and civil society on the other.
Civil society represents many non-governmental and not-for-profit organisations established by the citizens of their own free will. It plays a vital part in the process of European integration as it makes the positions and wishes of the Union's citizens known to the European institutions. It is therefore very important to provide the citizens with effective and reliable information and to make civil dialogue more popular. This is particularly so regarding the promotion and dissemination of the European Union's actions and intentions, the development of a European network of cooperation and strengthening European identity amongst civil society.
Greater political awareness, a more effective civil dialogue and broader public debate are needed if the Union is to achieve its political aims and intentions.
The Treaty of Lisbon strengthens citizens' rights in relation to the Union by making it easier for them and for associations representing civil society to participate in debates on the so-called citizens' Europe.
The institutions of the European Union should cooperate more closely in order to develop European civil dialogue and encourage Union citizens to engage more with Europe. It is essential to encourage wider participation by the citizens in European debates and discussions. The citizens should also be actively involved in the coming elections to the European Parliament. After all, as Jean Monnet stated, we are not creating a Union for countries and governments, we are creating it for the citizens.
Membership in a civil society organisation provides European citizens with the opportunity to take active part in policy-making. In view of attaining EU goals, the active involvement of citizens in this process and the creation of concrete, tangible opportunities for them to take initiatives, provide feedback and express criticism and contrary opinions present a true challenge. However, since there is no single, precise legal definition of a civil society organisation, this can present difficulties.
In order that EU citizens might recognise the advantages the European Union offers them, we need to continue to expand democracy, increase transparency and improve the effectiveness of the EU's operation. The democratic deficit in most cases results from the fact that citizens do not always have access to essential information. Some of the documents relating to the Community decision-making process are still not accessible, and thus we need to continue the process aimed at further increasing the accessibility of Community working documents.
The mechanism of consultation forms an integral part of the activities of European institutions. We need to lay down general principles and a minimum set of rules regarding consultation and to establish a framework for consultation that is consistent yet flexible enough to adapt to the particular expectations of the parties concerned.
in writing. - (DE) This report sends a clear signal for bringing the EU closer to its citizens and proposes tangible steps towards making this goal a reality.
We call upon all EU institutions to make dialogue with civil society an important across-the-board task in their political work.
People only support the EU if they are informed about political projects and activities and are able to participate in decision-making, for example through consultations. With the rejection of the Lisbon Treaty in Ireland we have seen what negative consequences deliberately disseminated misinformation can have for European integration. This must be prevented in future by a pro-active information and dialogue policy. This also applies particularly to the Council and to the governments of the Member States, which should make a more active effort to provide better information about the EU.
Access to documents from all the EU institutions must be made easier and improved so that every citizen can obtain an impression of their work.
Our aim is to build a strong European civil society as the basic prerequisite for the development of a European public area. Therefore, we demand the creation finally of the necessary framework conditions, which means, primarily, a charter for European associations, as well as the necessary basic infrastructure for active citizens at European level.
Mr President, ladies and gentlemen, the report by Mrs Grabowska on the perspectives for developing civil dialogue under the Treaty of Lisbon is an example of a waste of time and resources. A fundamental question therefore arises. What is this debate actually all about? After all, the Treaty of Lisbon is dead. Ireland rejected it in a national referendum. This means that the aforementioned document does not have legal force. Building anything on it is like building on sand, without foundations. To build upon a treaty that does not really exist because it was rejected is a violation of democracy and of equal rights for free nations. This all brings to mind the definition of democracy. As I understand it, democracy is a free choice, not something that is imposed and which disregards the will of the people. It is the people who are sovereign in a democracy, not a particular interest group. The supreme expression of the will of the people is a referendum, not a decision taken by a ruling clique, contrary to the will of the people. Is that so difficult to understand?
I would like to congratulate Mrs Grabowska on her wonderful report which I am sure will contribute to improve and develop civil dialogue. There is a great deal that can be said about the development of dialogue between the European Union's citizens and its institutions. As chairwoman of a citizens association in Bulgaria, I firmly believe that this is one of the most important elements for the future development of Europe which needs to be urgently reformed and improved.
I believe that this report will enable the European Parliament to give the necessary guidelines and recommendations to the other institutions, but also to the civil organisations because, without their cooperation and participation, we will be unable to achieve the objective that we have set ourselves.
The report proposes an equal dialogue, taking into account the differences between and independence of the many associations. It will promote civil participation in the political process with a view to tackling the serious challenges it is facing, both at a national and European level. This is why it is vitally important that we find a differentiated approach in order to produce results at a local level because of the different level of development, both in different countries and in different sectors.
I am counting on the other institutions and the Member States taking into account our recommendations as soon as possible, even if the Lisbon Treaty does not come into force soon.